Citation Nr: 1728275	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to May 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of procedural background, this claim has previously been before the Board in March 2012, September 2015, and February 2017.  The February 2017 Board decision remanded the claim to the RO for a new VA examination to assess the current severity of the Veteran's left shoulder disability and to meet requirements set forth in 38 C.F.R. § 4.59 (2016) as recently interpreted by Correia v. McDonald, 28 Vet. App. 158 (2016).  The claim has now been returned to the Board for further appellate consideration. 

The Board notes that there is no evidence that the Veteran is unable to work due to his left shoulder disability, and he has not reported such.  Therefore, the Board finds that there is no implied issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran waived a hearing before the Board in his February 2010 substantive appeal, via a VA Form 9.  


FINDING OF FACT

The Veteran was scheduled for a VA examination in relation to this claim for increased rating, but failed to appear at a VA examination without showing good cause for his failure to appear. 


CONCLUSION OF LAW

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability cannot be established without a current VA reexamination, and the failure to report without good cause for the reexamination scheduled in connection with this claim, which is a claim for increase rather than an original compensation claim, warrants denial of the claim as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for a Left Shoulder Disability

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

38 C.F.R. § 3.655 (b) provides that when a claimant fails to report for an examination scheduled in conjunction with, among other things, a claim for increase, "the claim shall be denied."  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 
38 C.F.R. § 3.655 (b).  Turk v. Peake, 21 Vet. App. 565, 570 (2008).  

Here, the Veteran was granted service connection for a left shoulder disability in June 1985.  In August 2009, he filed a claim for an increase in disability rating.  This appeal results from a September 2009 rating decision.  Therefore, this claim is a claim for increase under 38 C.F.R. § 3.655 (b).  The Board notes further that the RO has provided the Veteran in this case with the language of 38 C.F.R. § 3.655, as shown on the August 2009 VCAA notice letter and the December 2009 Statement of the Case sent to the Veteran.   

As indicated in the introduction section above, the Board remanded the claim for an additional VA examination in February 2017.  The RO attempted to schedule the Veteran for a new VA examination in March 2017, but the Veteran failed to report without providing good cause.  Notably during the pendency of this appeal, the RO increased the rating from 0 percent to 20 percent disabling, effective August 7, 2009, the date of claim.  See July 2016 SSOC & Rating Decision.  

The Board notes that the Veteran's address has changed during the pendency of this appeal.  The RO sent the Veteran correspondence in April 2016, but it was returned by the U.S. Postal Service as undeliverable.  In May 2016, the RO sent a letter to the Veteran at a newly discovered address notifying the Veteran of the returned April 2016 letter and requesting the Veteran contact VA to confirm the newly discovered address.  A second letter dated September 2016, similar in content to the May 2016 letter, was sent to the Veteran.  Additionally, the February 2017 Board remand and the June 2017 Supplemental Statement of the Case were mailed to the Veteran to this newly acquired address.  The Veteran was notified of the VA examination to this new address according to a notation made in March 2017 request for VA examination to be scheduled.  Additional correspondences have been mailed to the Veteran at the address discovered in May 2016.  There is no indication in the record that mail sent to the new address has been returned as undeliverable.  Thus, the Board is satisfied that the Veteran received notice of the examination, but failed to appear for examination without good cause.  See 38 C.F.R. § 3.655.  

The next question to be addressed under 38 C.F.R. § 3.655 (a) is whether entitlement to the benefits sought can be established without the scheduled reexamination.  The Board finds that it cannot.  Therefore, the claim for an increased rating higher than 20 percent disabling for the left shoulder disability effective August 7, 2009 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The above analysis reflects that the preponderance of the evidence of record is against the claim.  The benefit of the doubt doctrine is not for application and the claim for entitlement to a rating in excess of 20 percent for the left shoulder disability must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 20 percent for a left shoulder disability, effective August 7, 2009, is denied as a matter of law. 




____________________________________________
S. B.  MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


